DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
2.	Acknowledgment is made of this application is filed on February 26, 2021. Claims 1-26 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on June 10, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-9 and 17-26 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method for wireless communications by a user equipment (UE), comprising: 
receiving, from a network entity, an indication of a proximity discovery resource in a physical sidelink feedback channel (PSFCH) symbol; 
transmitting a proximity discovery request comprising the indication of the proximity discovery resource; 
receiving, from one or more other UEs, a PSFCH sequence associated with the proximity discovery resource; and 
transmitting, to the network entity, a bit map sequence indicative of the one or more other UEs.”
The claim is a method-steps claim that includes multiple steps, e.g., receiving and transmitting steps, performed by a user equipment (UE). 
For the 1st transmitting step, i.e., “transmitting a proximity discovery request” as indicated in italics above, the targeting party/entity is not defined in the claim. In other words, what is the receiving party/entity for the proximity discovery request?
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the term “transmit a proximity discovery request” in claim 17 line 4, as the targeting party/entity of this proximity discovery request is not defined in the claim.
Claims 2-9 and 18-26 are rejected since they all either depend from claim 1 or 17. 
6.	Claims 1-9 and 17-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn et al. (US 2022/0294570).
Regarding claim 10, Hahn et al. teach the method for wireless communications by a first user equipment (UE) (paragraph [0218] lines 1-9; Examiner’s Notes: receiving terminal depicted in FIG. 16 of the prior art teaches the limitation of “a first user equipment (UE);” in fact, the functions performed by the receiving terminal in the communication system as illustrated in FIG. 16 of the prior art teaches this preamble “the method for wireless communications by a first user equipment (UE)” in the instant application), comprising: 
receiving, from a second UE, a proximity discovery request comprising an indication of a proximity discovery resource in a physical sidelink feedback channel (PSFCH) symbol (paragraphs [0229] lines 1-17 & [0232] lines 1-11; Examiner’s Notes: the transmitting terminal depicted in FIG. 16 of the prior art teaches the limitation of “a second UE;” 
the sidelink control information (SCI) in the prior art teaches the limitation of “a proximity discovery request;” 
the PSFCH resource information in the prior art teaches the limitation of “a physical sidelink feedback channel (PSFCH) symbol;” 
the information element indicating the resource region in the PSFCH resource information in the prior art teaches the limitation of “an indication of a proximity discovery resource in a physical sidelink feedback channel (PSFCH) symbol;”
in fact, receiging, from the transmitting terminal, SCI including the information element indicating the resource region, e.g., within the cell of the base station, in the PSFCH resource information, as shown in step S1602 in FIG. 16 of the prior art teaches the limitation of “receiving, from a second UE, a proximity discovery request comprising an indication of a proximity discovery resource in a physical sidelink feedback channel (PSFCH) symbol” in the instant application); and 
transmitting, to the second UE, a PSFCH sequence associated with the proximity discovery resource (paragraph [0236] lines 1-11; Examiner’s Notes: the reference signal regards to the sequence in PSFCH within the resource region, e.g., within the cell of the base station, in the prior art teaches the limitation of “a PSFCH sequence associated with the proximity discovery resource;” in fact, transmitting, to the transmitting terminal, the reference signal regards to the sequence in PSFCH within the resource region, e.g., within the cell of the base station, as shown in step S1604 in FIG. 16 of the prior art teaches the limitation of “transmitting, to the second UE, a PSFCH sequence associated with the proximity discovery resource” in the instant application).  
Regarding claim 11, Hahn et al. further teach the method, wherein the reception comprises: receiving a sidelink control information (SCI) comprising the proximity discovery request (paragraph [0229] lines 1-17; Examiner’s Notes: receiving SCI including the information element indicating the resource region, e.g., within the cell of the base station, as shown in step S1602 in FIG. 16 of the prior art teaches the limitation of “receiving a sidelink control information (SCI) comprising the proximity discovery request” in the instant application), 
wherein the SCI further comprises at least one of: an identification (ID) or a reference signal received power (RSRP) threshold (paragraph [0229] lines 5-17; Examiner’s Notes: a reception quality regards to reference signal received power (RSRP) in the prior art teaches the limitation of “a reference signal received power (RSRP) threshold;” in fact, the SCI including a reception quality regards to reference signal received power (RSRP) in the prior art teaches the limitation of “wherein the SCI further comprises at least one of: an identification (ID) or a reference signal received power (RSRP) threshold” in the instant application).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2022/0294570) in view of Li et al. (US 2021/0306824).
Regarding claim 12, Hahn et al. teach the method, wherein the PSFCH sequence is transmitted to the second UE (paragraph [0236] lines 1-11; Examiner’s Notes: the reference signal regards to the sequence in PSFCH in the prior art teaches the limitation of “the PSFCH sequence;” in fact, transmitting, to the transmitting terminal, the reference signal regards to the sequence in PSFCH, as shown in step S1604 in FIG. 16 of the prior art teaches the limitation of “wherein the PSFCH sequence is transmitted to the second UE” in the instant application).
Hahn et al. teach the method without explicitly teaching implementing a valid sidelink radio network temporary identifier (SL-RNTI). 
Li et al. from the same or similar field of endeavor teach implementing fairness of the method, if the SCI was transmitted by the second UE using a valid sidelink radio network temporary identifier (SL-RNTI) (paragraph [0070] lines 1-11; Examiner’s Notes: the sidelink radio network temporary identifier (SL-RNTI) in the prior art teaches the limitation of “a valid sidelink radio network temporary identifier (SL-RNTI);” in fact, transmitting a SL-RNTI carried by the SCI in the prior art teaches the limitation of “if the SCI was transmitted by the second UE using a valid sidelink radio network temporary identifier (SL-RNTI)” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Li et al. in the system of Hahn et al. 
The motivation for implementing a valid sidelink radio network temporary identifier (SL-RNTI), is to further enhance the mechanism for providing broadcast, multicast, and unicast on sidelink for Vehicle to everything (V2X), wherein the broadcast on sidelink may include methods, systems, or devices for broadcast occasions or source ID or monitoring window or sensing, the multicast on sidelink may include methods, systems, or devices for multicast occasions or group ID or monitoring window or sensing, and the unicast on sidelink may include methods, systems, or devices for unicast occasions, UE ID, monitoring window, sensing, transmitter controlled unicast, or receiver control unicast.
Allowable Subject Matter
12.	Claims 1-9 and 17-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b). The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Hahn et al. (US 2022/0294570) and Li et al. (US 2021/0306824) are generally directed to various aspects of the method of transmitting and receiving an HARQ response in a communication system supporting sidelink communication, wherein an operating method for a transmitting terminal comprises the steps of: receiving, from a base station, a higher layer signaling message including PSFCH configuration information, transmitting, to a plurality of receiving terminals, SCI including resource allocation information of data and configuration information for HARQ feedback on the data, transmitting, to the plurality of receiving terminals, the data on a PSSCH indicated by the SCI, and receiving, from the plurality of receiving terminals, a sequence mapped to HARQ responses to the data on a PSFCH indicated by the PSFCH configuration information; providing broadcast, multicast, and unicast on sidelink for Vehicle to everything (V2X), wherein the broadcast on sidelink may include methods, systems, or devices for broadcast occasions or source ID or monitoring window or sensing, the multicast on sidelink may include methods, systems, or devices for multicast occasions or group ID or monitoring window or sensing, and the unicast on sidelink may include methods, systems, or devices for unicast occasions, UE ID, monitoring window, sensing, transmitter controlled unicast, or receiver control unicast. 
However, in consideration of claims limitations, the information disclosure statement filed June 10, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“receiving, from a network entity, an indication of a proximity discovery resource in a physical sidelink feedback channel (PSFCH) symbol;” and “receiving, from one or more other UEs, a PSFCH sequence associated with the proximity discovery resource; and transmitting, to the network entity, a bit map sequence indicative of the one or more other UEs,” as specified in claim 1. 
“transmitting, to a user equipment (UE), an indication of a proximity discovery resource in a physical sidelink feedback channel (PSFCH) symbol causing the UE to transmit a proximity discovery request comprising the indication of the proximity discovery resource;” and “receiving, from the UE, a bit map sequence indicative of one or more other UEs that had responded to the proximity discovery request,” as specified in claim 17. 
Dependent claims 2-9 and 18-26 are also allowable for incorporating the features recited in the independent claims.
13.	Claims 13-16 are objected to as being dependent upon a rejected base claim 10, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 13, the prior art in single or in combination fails to teach "determining an RSRP from a demodulation reference signal (DMRS) of the second UE; and when the RSRP is equal to or more the RSRP threshold, computing an index in the proximity discovery resource using a hashed value of the SL-RNTI, wherein the PSFCH sequence indicates the index in the proximity discovery resource,” in combination with other limitation of the claim(s).
Regarding claim 14, the prior art in single or in combination fails to teach "wherein the ID is a physical cell ID (PCI), and wherein the SL-RNTI is valid when the first UE has the SL-RNTI assigned by a network entity with the same PCI,” in combination with other limitation of the claim(s).
Regarding claim 15, the prior art in single or in combination fails to teach "wherein the ID is an operator ID, and wherein the SL- RNTI is valid when the first UE and a network entity are associated with the same operator ID,” in combination with other limitation of the claim(s).
Regarding claim 16, the prior art in single or in combination fails to teach "obtaining a set via a system information block (SIB) or a radio resource control (RRC); and determining whether the ID is in the set, and wherein the SL-RNTI is valid when the ID is within the set,” in combination with other limitation of the claim(s).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chung et al. (US 2012/0188988) is directed to various aspects of the application function for providing downlink reference signal transmission power information in a wireless communication system that supports multiple antennas; 
Van Der Velde et al. (US 8,358,982) is generally directed to the UE for measuring signals received from at least one of a serving cell of the network and from neighboring cells, a memory for storing information defining a plurality of conditions for triggering the UE to send a measurement report to the network;
Kuchibhotla et al. (US 2014/0185530) is generally directed to various aspects of the method for device-to-device communication over a cellular carrier. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473